Wiggins, J.
¶19 (dissenting) — The Washington State Pollution Control Hearings Board (PCHB or Board) approved a water right permit issued by the Department of Ecology to the city of Yelm. This approval followed a 20-year joint effort among the cities of Lacey, Olympia, and Yelm to cooperate in developing a water rights acquisition strategy and implementation of a mitigation strategy. In affirming Ecology’s approval, the PCHB found, among other things, that the Yelm permit reflected “the exhaustion of every feasible flow related option to mitigate” and that the “overall mitigation package was more than sufficient to offset any depletions of stream flow.”
¶20 The majority reverses the approval of the water right permit for two reasons: the majority concludes that the overriding considerations of the public interest (OCPI) exception permits only temporary, not permanent, rights to withdraw groundwater, and that the decision of the PCHB *478is contrary to principles announced in Swinomish Indian Tribal Community v. Department of Ecology, 178 Wn.2d 571, 311 P.3d 6 (2013). Majority at 471.
¶21 These reasons for reversal are invalid: the majority adopts a novel and unprecedented definition of the key word “withdraw” as only temporary, which is contrary to the consistent meaning of the word in the water code, and this case is nothing like Swinomish. I would hold that the PCHB correctly applied the law, that its findings of fact—none of which are disputed or challenged by petitioner Foster—are supported by substantial evidence, and that the permit is supported by the findings of fact. Accordingly, I respectfully dissent.
ANALYSIS
I. The meaning of “withdrawals of water”

A. Plain language and the legislature’s use of the term “withdrawals”

¶22 The OCPI exception permits “[withdrawals of water” that impair minimum flows if “it is clear that overriding considerations of the public interest will be served.” RCW 90.54.020(3)(a). The language of the statute is clear on its face: if overriding considerations of the public interest exist, Ecology may authorize withdrawals of water even if the withdrawals would impair base flows. The exception includes no restrictions based on the duration or scale of the withdrawal. If the language of a statute is unambiguous, “we give effect to that language and that language alone because we presume the legislature says what it means and means what it says.” State v. Costich, 152 Wn.2d 463, 470, 98 P.3d 795 (2004). The majority ignores this plain language on the novel theory that OCPI withdrawals are only temporary in nature, not permanent: “[W]hen the legislature intends for the assignment of a permanent legal water right, it uses the term ‘appropriation’; when it intends for only the *479temporary use of water, it uses the term ‘withdrawal.’ ” Majority at 475.
¶23 This is a surprising holding. In over a century of water law, we have never perceived such a distinction. Nor has the legislature. Nor did the court mention this theory in our recent Swinomish opinion, which never mentions the words “temporary” or “permanent.” See 178 Wn.2d 571.
¶24 The majority’s unprecedented holding is wrong; the legislature repeatedly uses the term “withdrawal” to refer to permanent rights. We interpret a statute by reading it in its entirety and considering its relationship with related statutes. Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 11, 43 P.3d 4 (2002). Chapter 90.44 RCW, “Regulation of public groundwaters,” refers dozens of times to “withdrawal” or the right to “withdraw” groundwater. (Formatting omitted.) The legislature enacted the chapter to supplement chapter 90.03 RCW, the “Wáter code,” which regulates surface water “for the purpose of extending the application of such surface water statutes to the appropriation and beneficial use of groundwaters within the state.” RCW 90.44.020 (formatting omitted). Examples of “withdrawal” referring to permanent rights follow.
¶25 RCW 90.44.050 requires a permit in order “to withdraw” groundwater and exempts from the permit requirement the “withdrawal” of groundwater for garden and domestic uses, not to exceed 5,000 gallons per day. (Boldface omitted.) Beneficial use of groundwater by such a user creates a “right” to continue using the water: not a temporary use but rather a permanent “right” to use the groundwater.
¶26 RCW 90.44.090 provides a means for a water user with vested rights to obtain a permit authorizing withdrawal of groundwater: “Any person, firm or corporation claiming a vested right to withdraw public groundwaters of the state by virtue of prior beneficial use of such water shall, within three years after June 6, 1945, be entitled to receive from the department a certificate of groundwater right to *480that effect . . . (Emphasis added.) This statute can be referring only to permanent uses, not temporary uses, because the statute specifically creates an entitlement to the water right—a “vested right” is not temporary in duration. Equally significantly, it would make no sense to give a water user three years to confirm a vested right if the right was only temporary.
¶27 RCW 90.44.100(1) authorizes “the holder of a valid right to withdraw public groundwaters” to construct a new well from which to withdraw the permitted water. (Emphasis added.) The reference to a “valid right” and construction of a new well clearly refers to a permanent right; one would not likely dig or drill new wells for a temporary right.
¶28 RCW 90.44.105 allows “the holder of a valid right to withdraw public groundwaters [to] consolidate that right with a groundwater right exempt from the permit requirement under RCW 90.44.050, without affecting the priority of either of the water rights being consolidated.” (Emphasis added.) When the right to withdraw groundwater is consolidated with the exempt well, the amount of water added to the right “shall be the average withdrawal from the well, in gallons per day, for the most recent five-year period preceding the date of the application . . . .” RCW 90.44.105 (emphasis added). The reference to a five-year history of withdrawal of water clearly refers to a permanent right, not a temporary right.
¶29 RCW 90.44.180 provides a mechanism to adjust the supply of groundwater among “the holders of valid rights to withdraw public groundwaters . . . .” (Emphasis added.) RCW 90.44.220 and .230 authorize Ecology to file a petition in superior court for a “determination of the right to withdrawal of groundwater . . . .” (Emphasis added.) Many other statutes also speak of permits or rights to “withdraw” groundwater or of “withdrawal” of groundwater. See, e.g., RCW 90.14.068; RCW 90.44.450, .520; RCW 90.66.050, .060.
*481¶30 Taken together, these related provisions in chapter 90.44 RCW support the PCHB’s decision to affirm Ecology’s award of a permanent withdrawal of water pursuant to RCW 90.54.020(3)(a). As demonstrated in the next section, the majority misplaces its reliance on unrelated provisions to support its incorrect theory that the term “withdrawal” refers only to a temporary use of water.

B. Emergency withdrawal under RCW 43.83B.410

¶31 The majority attempts to bolster its interpretation that OCPI withdrawals must be temporary by citing to RCW 43.83B.410(l)(a), which allows “emergency withdrawal [s]” of water only “on a temporary basis” where Ecology has declared that drought conditions exist. Importing this limitation into the OCPI exception flies in the face of the plain meaning of the OCPI exception and our well-established principles of statutory construction. True, we look to “related statutes which disclose legislative intent about the provision in question.” Campbell & Gwinn, LLC, 146 Wn.2d at 11. But nothing in either statute suggests that the emergency drought provisions are “related” to the OCPI exception—and even if they were related, that would not supply a basis for reading language from the drought provisions into a statute where that language plainly does not appear.
¶32 While the OCPI exception is found in Title 90 RCW, titled “Water Rights—Environment,” the drought provisions appear in Title 43 RCW, which defines the powers and responsibilities of various executive agencies and officials. The drought provisions apply only when Ecology issues an order, with “written approval of the governor,” declaring that “a drought condition either exists or is forecast to occur.” RCW 43.83B.405(1), .410. That order must specify a termination date of no later than one calendar year after issuance of the order declaring the drought condition. RCW 43.83B.405(2). Plainly, we do not read those restrictions into the OCPI exception—or, indeed, into any of the other *482provisions in Title 90 RCW, which govern the long-term recognition and allocation. of water rights generally, not the emergency reallocation of water during droughts. Moreover, when Ecology does declare a drought, the limitation “on a temporary basis” applies to all withdrawals of public surface and groundwater that Ecology authorizes, not merely, as in the case of an OCPI exception, to withdrawals that would impair Ecology’s defined base flows. RCW 43-.83B.410(l)(a). Certainly, nothing in either the emergency drought provisions or RCW 90.54.020 suggest that the legislature intended to read the limitations of the former into the latter.
¶33 The majority’s theory is further contradicted by the fact that the legislature found it necessary to recite that emergency withdrawal may be authorized “on a temporary basis.” RCW 43.83B.410(l)(a). If all withdrawals were temporary, as the majority asserts, the statutory language that emergency withdrawals must be temporary would be superfluous. Cf. G-P Gypsum Corp. v. Dep’t of Revenue, 169 Wn.2d 304, 309, 237 P.3d 256 (2010) (“ ‘[statutes must be interpreted and construed so that all the language used is given effect, with no portion rendered meaningless or superfluous’ ” (internal quotation marks omitted) (quoting State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003))).
¶34 This erroneous reasoning also strikes a somewhat ironic chord because it uses methods of statutory interpretation that this court rejected in the two main cases on which the majority relies: Postema v. Pollution Control Hearings Board, 142 Wn.2d 68, 11 P.3d 726 (2000) and Swinomish, 178 Wn.2d 571. The need to construe statutes together to achieve a unified whole arises only when statutes are in pari materia, that is, “on the same subject.” See, e.g., Hallauer v. Spectrum Props., Inc., 143 Wn.2d 126, 146, 18 P.3d 540 (2001). Where statutes are unrelated, on the other hand, there is no basis for importing definitions or other language from one statute into the other. See, e.g., Auto Value Lease Plan, Inc. v. Am. Auto Lease Brokerage, Ltd., 57 Wn. App. 420, 423, 788 P.2d 601 (1990).
*483¶35 We recognized these principles in Postema, where appellants asked us to read terms into the regulations governing the Snohomish River Basin that appeared in a regulation governing a different basin. Postema, 142 Wn.2d at 85. Appellants there argued that Ecology “intended the same meaning be given the groundwater regulations for all basins where minimum flows have been set.” Id. Unimpressed, we rejected the notion that one can selectively quote similar language from unrelated provisions “as an aid in interpretation.” Id. We concluded by stating that “[w]hile there is some appeal to the idea that all of the rules should mean the same thing therefor, we . . . decline to search for a uniform meaning to rules that simply are not the same.” Id. at 87. Similarly, here, the court should not attempt to impose a uniform meaning on unrelated statutes.
¶36 Furthermore, even if we were to assume for the sake of argument that the drought provisions are related to RCW 90.54.020, that still would not constitute a license to read language from the drought provisions into subsection .020 or other statutes where the language does not appear. On the contrary, “[t]he omission of a similar provision from a similar statute usually indicates a different legislative intent.” Clallam County Deputy Sheriff’s Guild v. Bd. of Clallam County Comm’rs, 92 Wn.2d 844, 851, 601 P.2d 943 (1979) (citing 2A C. Dallas Sands, Statutes and Statutory Construction § 51.02 (4th ed. 1973)). “ ‘Where the Legislature omits language from a statute . . ., this court will not read into the statute the language that it believes was omitted.’ ” State v. Cooper, 156 Wn.2d 475, 480, 128 P.3d 1234 (2006) (quoting State v. Moses, 145 Wn.2d 370, 374, 37 P.3d 1216 (2002)). Thus, where the legislature includes language in one statute but omits it in another, we must presume that different meanings were intended. We recognized this principle in Swinomish, another case on which the majority heavily relies. See Swinomish, 178 Wn.2d at 587 (“The legislature’s choice of different words in another subsection of the same statute in which RCW 90.54.020(3)(a) *484appears shows that a different meaning is intended.”). The fact that “on a temporary basis” appears in the drought provisions but does not appear in the OCPI exception thus suggests that the “temporary” restriction does not apply to the OCPI exception.
¶37 In sum, if RCW 90.54.020(3)(a) and RCW 43.83B-.410 are not related, then there is no basis for looking to the latter to discern the meaning of the former. And if they are related, then the use of different language means that the statutes should be construed differently. In either case, there is no basis for importing RCW 43.83B.410(l)(a)’s “on a temporary basis” restriction into RCW 90.54.020’s OCPI exception.
¶38 I do not dispute that the WRA (Water Resources Act of 1971, chapter 90.54 RCW) should be construed broadly to achieve its purposes or that exceptions to its provisions protecting minimum flows and prior appropriations should be construed narrowly. But “construed narrowly” does not mean “read out of the statute,” nor does it mean that we can read terms into a statute from other unrelated provisions in the RCWs. I would hold that the appellant’s arguments are inconsistent with these well-established principles of statutory construction and that the appellant failed to demonstrate that the PCHB erroneously interpreted and applied the law. I would vote to affirm.
II. Swinomish does not resolve this case
¶39 In reversing the PCHB and holding that the Board erroneously interpreted and applied the law, the majority contends that two factors—the definition of “withdrawal of water” and Swinomish—“largely resolve[ ] this case.” Majority at 473. Having shown that the majority’s reliance on the word “withdrawal” is misplaced, I turn to Swinomish, which similarly fails to support the majority. First, Swi-nomish is distinguishable from this case because of fundamental differences of facts and procedural posture. Second, the majority misstates this court’s holding in Swinomish.
*485¶40 I cannot agree with the majority that Swinomish “largely resolves this case,” id,., because the PCHB did not limit its decision to the three-step balancing test that we rejected in Swinomish, relying instead on the extensive factual record and entering unchallenged findings of fact justifying the approval of the Yelm permit. Swinomish was a challenge to Ecology’s amendment of the rule adopting minimum flows in the Skagit River. 178 Wn.2d at 576. An earlier case arose originally as a challenge brought by Skagit County to the minimum instream flow rule adopted by Ecology. Id. at 577. Skagit County and Ecology eventually settled the case based on Ecology’s amendments to the original minimum instream flow rule described by this court:
The Amended Rule establishes 27 reservations for domestic, municipal, commercial/industrial, agricultural irrigation, and stock watering out-of-stream uses. WAC 173-503-073, -075. The water for the new uses would not be subject to shutoff during periods when the minimum flows set in the 2001 Instream Flow Rule are not met, usually in late summer and early fall.
Id. at 578. The Swinomish Tribe, among others, challenged the amended rule, which this court considered as a challenge to an administrative rule. Id. at 580.
¶41 This case, by contrast, is a challenge to a permit issued by Ecology, not a complete revision of a previously adopted minimum flow rule. Unlike Swinomish, which involved 27 reservations of water from the Skagit River for various uses, this case arises from a specific permit for a municipal water system that must have additional water so the city can absorb increased population consistently with the Growth Management Act (chapter 36.70A ROW). Foster v. Dep’t of Ecology, PCHB No. 11-155, at 3 (Mar. 18, 2013) (Finding of Fact (FF) 1). While the Swinomish amended rule resulted from a settlement of a disputed lawsuit, this case arises from a 20-year joint effort among Lacey, Olympia, and Yelm to cooperate in developing a water rights acquisition strategy and implementing a mitigation strat*486egy. Id. at 4 (FF 3). “The joint effort allowed development of mitigation that none of the cities could have accomplished had they acted alone.” Id. The PCHB found that this interlocal approach “is a considered [,] preferential approach to management of water resources because it allows for a larger single package of mitigation that is all connected.” Id. at 13 (FF 19). And in further contrast to Swinomish, instead of litigating, the cities worked with the Squaxin Island and Nisqually Tribes in identifying the best available science, id. at 4 (FF 4), and with the tribes, Ecology, and the Department of Fish and Wildlife (WDFW) in developing the mitigation plan. Id. at 4, 5 (FF 4, 5).
¶42 In Swinomish, we reviewed the propriety of a rule adopted by Ecology to settle a dispute over a potpourri'óf future water reservations that lacked a scientific basis. We concluded, “Ecology’s Amended Rule, which made 27 reservations of water for out-of-stream, year-round noninter-ruptible beneficial uses in the Skagit River basin and that would impair minimum flows set by administrative rule, exceeded Ecology’s authority because it is inconsistent with the plain language of the statute and is inconsistent with the entire statutory scheme.” 178 Wn.2d at 602; see RCW 34.05.570(2)(c). Here, by contrast, we review an adjudication in which the PCHB had the benefit of testimony and exhibits and entered extensive findings of fact and that we review for substantial evidence. RCW 34.05.570(3)(e). The PCHB had the benefit of our Swinomish decision and did not rely on the somewhat simplistic balancing test Ecology had applied, but recognized multiple additional factors justifying the Board’s substantial findings of fact. See infra.
¶43 The PCHB recognized that Ecology applied a three-step balancing test when Ecology approved Yelm’s application. Foster, PCHB No. 11-155, at 21 (Conclusions of Law (CL) 16). Ecology considered the extent of public interests promoted by the application, the harm to public interests caused, and whether the public interests being served clearly *487overrode the public interests being sacrificed. Id. But the PCHB also concluded that the facts of this case required the use of a “more stringent test,” id. at 22 (CL 17), and identified additional factors that supported granting Yelm’s application. Ecology approved the permit only after augmenting Ecology’s three-step analysis with 12 additional factors considered by Ecology:
“1. Ecology will use the OCPI exception only when the water is to be used for a public purpose.
“2. Ecology exhausted every feasible option to make sure that in-kind mitigation (water for water) was provided before turning to out-of-kind mitigation.
“3. All depletions/impacts to the water bodies subject to the minimum flows or streám closures were fully mitigated and trackable over time.
“4. If out-of-kind mitigation was relied on, the benefits to fish and stream habitat, and to the values of the water body, were significant and clearly established through sound science.
“5. The out-of-kind mitigation provided a permanent and net ecological benefit to the affected streams, and was more than sufficient to offset the minor depletion of water.
“6. The potential impacts to water bodies were based upon a conservative hydrologic model.
“7. The hydrologic model was prepared by an external consultant who is a professional modeler, and was subject to a rigorous peer review, and can be modified if needed.
“8. The amount of water depletion was small so that there is no or only minimal impact to water resources.
“9. Water can be added if feasible during critical times for fish, and should not be diminished during such critical times.
“10. Stakeholders were bought into and supported the proposed project and mitigation.
“11. Mitigation was consistent with adopted watershed plans.
“12. Water conservation efforts will be utilized, which in this case includes the use of reclaimed water.”
Id. at 23-24 (CL 19).
*488¶44 It is true, as noted, that Swinomish disapproved of Ecology’s three-step test for evaluating the OCPI exception, reasoning that Ecology’s balancing analysis “would nearly always treat beneficial uses as [OCPI] so long as the benefits outweighed the harm resulting from impairing the minimum flows.” Majority at 473. But as is clearly shown here, and in contrast to Swinomish, the PCHB’s decision was not based on any simplistic balancing analysis. Rather, Ecology approved Yelm’s permit only after two decades of study; adoption of a sophisticated and conservative model; numerous refinements of Yelm’s proposal; development of an extensive mitigation plan; and collaboration among Yelm, Olympia, Lacey, Ecology, WDFW, and the affected Squaxin Island and Nisqually Tribes.
¶45 In addition to ignoring the fundamental differences in the posture and facts between this case and Swinomish, the majority misstates our holdings in Swinomish. The majority states that in Swinomish, “we emphasized that the OCPI exception is ‘not a device for wide-ranging reweighing or reallocation of water.’ ” Id. (quoting Swinomish, 178 Wn.2d at 585). This is a truncated quotation and is therefore misleading. The full phrase reads the OCPI exception is “not a device for wide-ranging reweighing or reallocation of water through water reservations for numerous future beneficial uses” Swinomish, 178 Wn.2d at 585 (emphasis added for words omitted from majority opinion). Unlike the expansive reservations for future water use that we rejected in Swinomish, the water permit issued to Yelm by Ecology is not a “wide-ranging reweighing or reallocation of water.” Id.
¶46 In short, the outcome of this case is not determined by Swinomish or by the majority’s mistaken interpretation that the legislature uses the terms “withdraw” or “withdrawal” when it intends that the withdrawal be only temporary. Rather, the Board recognized the limitations on using the OCPI exception merely to provide for increased *489population, and the Board properly considered the mandate by this court to narrowly limit the OCPI exception, see Foster, PCHB No. 11-155, at 25 (CL 21) (citing Postema, 142 Wn.2d 68), in granting Yelm’s request for withdrawals. Accordingly, appellant fails to demonstrate the Board erroneously interpreted and applied the law in holding that Ecology acted within its authority.
III. The findings of fact support the decision of the PCHB
¶47 Having shown that the majority’s reasons for reversal are erroneous and having rejected appellant’s arguments that Ecology exceeded its authority, the court’s only issue remaining for decision is whether, as a matter of law, the PCHB properly upheld Ecology’s conclusion that these findings constitute overriding considerations of public interest sufficient to justify the permit. The Administrative Procedure Act, chapter 34.05 RCW, governs proceedings before the PCHB. Postema, 142 Wn.2d at 77. We review the PCHB’s decision for error, sitting in the same position as the superior court. Waste Mgmt. of Seattle, Inc. v. Utils. & Transp. Comm’n, 123 Wn.2d 621, 633, 869 P.2d 1034 (1994). When a party challenges the Board’s application of law to a particular set of facts, “ ‘the factual findings of the agency are entitled to the same level of deference which would be accorded under any other circumstance.’ ” Port of Seattle v. Pollution Control Hr’gs Bd., 151 Wn.2d 568, 588, 90 P.3d 659 (2004) (quoting Tapper v. Emp’t Sec. Dep’t, 122 Wn.2d 397, 403, 858 P.2d 494 (1993)). The process of applying the law to the facts is a legal question subject to de novo review. Id.
¶48 The findings in this case, ignored by the majority, are substantial. They are also uncontested; we treated uncontested facts as verities on appeal. Tapper, 122 Wn.2d at 407. Yelm has only 147 additional water service connections available under its current Department of Health connection limit. Foster, PCHB No. 11-155, at 3 (FF 1). Yelm will be required to obtain additional water rights to meet *490the demand for population increases in the future in accordance with the Growth Management Act. Id. Water forecasts indicate that by 2028 Yelm will need an additional water so.urce of 942 acre feet per year (AFY). Id.
¶49 In 1994, Yelm applied for a permit to appropriate groundwater for municipal supply purposes in the amount of 3,500 AFY, which was eventually reduced to 942 AFY. Id. (FF 2). The cities of Yelm, Olympia, and Lacey all had pending water right applications and entered into an interlocal agreement to develop a strategy for water rights acquisition and implementation of a mitigation strategy. Id. at 4 (FF 3). “The joint effort allowed development of mitigation that none of the cities could have accomplished had they acted alone.” Id. The PCHB found that this interlocal approach “is a considered [,] preferential approach to management of water resources because it allows for a larger single package of mitigation that is all connected.” Id. at 13 (FF 19).
¶50 Yelm asked to pump groundwater from a specific well, and it was necessary to quantify the impact of pumping on the surface water rivers, streams, and lakes. The model used to measure this impact was developed in 1999 by the United States Geological Survey and refined over time. Id. at 4 (FF 4). The Nisqually and Squaxin Island Tribes provided input into subjecting the model to peer review. The model is considered to be conservative in overpredicting the depletion of surface waters as a result of pumping. Id. “Ecology considers the groundwater model to be best available science.” Id.
¶51 The model predicted that flows would be depleted in portions of the lower Nisqually and Deschutes watersheds, requiring mitigation. Id. at 5 (FF 5). The cities of Yelm, Olympia, and Lacey met with various agencies, including the Squaxin Island Tribe, Ecology’s staff, and WDFW’s staff to consider ways to mitigate the proposed withdrawals. Id. As a result, Yelm developed a mitigation strategy that Ecology then required as a condition of approval of Yelm’s *491requested water right. Id. Ecology required that mitigation be prioritized: the preferred mitigation was “ ‘water for water, in time and in place,’ ” e.g., substituting depleted water with water from an alternative source. Id. Failing that possibility, water was to be made available for critical flow periods on a river or stream. “The last mitigation option was ‘out-of-kind’ mitigation, such as projects to restore and enhance streams and habitats.” Id.
¶52 The model predicted the impacts of Yelm’s requested withdrawals as follows.
¶53 Nisqually River Basin. The bulk of the impacts occur below river mile (RM) 4.3 in the lower Nisqually River. Id. at 6 (FF 7). The area below RM 4.3 is not subject to the instream flow rule. Id. Moreover, Yelm’s request would have very little, if any, impact on fish in the lower Nisqually because it is an intertidal area that is part of a large body of water. Id. at 7 (FF 8). The focus of enhancement and restoration is on the upper Nisqually. Id.
¶54 Yelm Creek. Yelm Creek “virtually dries up in the summer and flows during the winter.” Id. (FF 9). The predicted impact of Yelm’s request would be to deplete the creek of approximately 38 AFY, with the maximum depletion in April. Id. The mitigation plan calls for Yelm to recharge the aquifer for the creek with 56 AFY of reclaimed water. Id. Yelm Creek is already “severely degraded.” Id. at 8 (FF 10). Yelm’s mitigation plan includes several possible projects that will enhance fish habitat in the creek. Id. Ecology’s position is that Yelm must complete these projects or their equivalent in order to comply with its permit. Id.
¶55 McAllister Creek. The city of Olympia is providing mitigation for McAllister Creek, terminating its withdrawals from McAllister Springs and moving to a new well field, which will increase stream flows by 9 to 17 cubic feet per second. Id. at 9 (FF 11).
¶56 Woodland Creek. The impact on Woodland Creek is too low for the model to predict except for October, when the *492predicted impact is 14.6 AFY. Id. (FF 12). Yelm, Olympia, and Lacey are purchasing 20 acres of land along the creek to preserve the land from development, allowing rainfall to be absorbed into the ground and gradually recharge the creek to help protect fish. Id. at 10 (FF 13). “The rainfall storage and release provides a two to one mitigation value for the slightly lesser flows.” Id. In addition, a reclaimed water infiltration facility will be built to infiltrate reclaimed water into the creek from May through October. Id.
¶57 Upper Deschutes Basin. Yelm, Olympia, and Lacey purchased two summertime irrigation rights in the upper Deschutes Basin and will retire these rights to mitigate depletions from the Deschutes River. Id. (FF 14). The cities will also install channel features that will improve habitat for fish. Id. The summertime irrigation rights will not provide needed mitigation in April and October. Id. at 11 (FF 15). “At Ecology’s insistence, Yelm sought to purchase other water rights to cover this shoulder [season], but was unable to find any such rights available.” Id.
¶58 Steven Boessow, who works as a water rights biologist for WDFW, reviews about 200 water right applications per year, evaluating potential impacts on fish. Id. at 5-6 (FF 6). Boessow became involved with the Yelm application in 2005. Id. He met with Ecology, Yelm, Olympia, Lacey, the Nisqually Tribe, and the Squaxin Island Tribe. Id. He visited each site at which mitigation is planned and is familiar with the details of the plan. Id. Boessow was one of the primary witnesses before the PCHB, which repeatedly cited his testimony in its findings, including his conclusion about the Deschutes River. “Because of the many year-round benefits provided by the other beneficial aspects of the Deschutes mitigation package, Mr. Boessow considered the depletions to the Deschutes River to be fully mitigated from a fish and wildlife perspective, even in April and October, with more habitat being available for fish.” Id. at 11-12 (FF 16).
¶59 The small depletions predicted by the model caused Ecology to analyze the Yelm application under the OCPI *493exception even though both Ecology and other interested parties believed that the combined in-kind and out-of-kind mitigation measures outweighed any impact to the watersheds. Id. at 12 (FF 18). Ecology performed the OCPI evaluation even though the model was considered to overpredict impacts. Id.
¶60 The PCHB noted that plaintiff Foster failed to present any expert testimony challenging the adequacy of the mitigation provided by Yelm. Id. at 13 (FF 21). Indeed, Foster failed to present any evidence at all except through cross-examination of the Ecology and WDFW witnesses, “all of whom testified to the adequacy of the mitigation plan to address modeled stream and river depletions.” Id. The PCHB found “that the Appellant has failed to show that the mitigation provided by Yelm is inadequate.” Id.
¶61 One finding of fact sets out the finding of the PCHB that Ecology’s decision to grant Yelm’s request satisfied the test for OCPI:
The Board finds that the majority of depletions to various affected surface water bodies from Yelm pumping of SW Well 1A are fully mitigated with in-kind water, and those that are not fully mitigated with in-kind water, have been mitigated with out-of-kind efforts that serve as a substantial and compelling basis for Ecology’s OCPI determination.
Id. at 14 (FF 24). The PCHB elaborated on this finding in a conclusion of law:
The evidence provided by experienced experts demonstrates that Yelm will fully mitigate any impacts from pumping SW Well 1A with in-kind mitigation, supplemented with out-of-kind actions to address the small amount of depletions in flow. When mitigation is provided out-of-kind, close scrutiny is required to ensure that this mitigation does, in fact, provide enhanced value to fish habitat and the values of the particular water body. Respondents demonstrated that the amount of value provided by the out-of-kind mitigation in this case will clearly benefit fish and the hydrology of the water body, and in some instances will address limiting factors that have been *494identified as barriers to salmon recovery. Indeed, the only evidence before the Board was that the mitigation plan offered by the cities was large in size and scope, feasible and funded as a single, interconnected package, and overall, excellent and effective. Boessow Testimony. The in-kind mitigation includes increasing the amount of water available in the Deschutes River during a critical life stage of Chinook salmon when water levels are generally lower, direct infiltration of water to the ground for recharge (Yelm Creek), and increased flow to surface waters due to changed well-pumping (McAllister Creek).
Id. at 15-16 (CL 3).
¶62 Based on these findings and conclusions, as well as the more stringent balancing test adopted following Swin- ■ omish, the PCHB properly concluded that “Ecology correctly concluded that ‘overriding considerations of public interest’ allow withdrawals of water from the affected streams beyond that allowed by in-stream flow and closure rules.” Id. at 24 (CL 21). In reaching this conclusion, the Board also considered it important that the modeled water depletion was small and the value of mitigation high, that water conservation was an element, and that the application was supported by multiple sectors and parties. Id. at 24-25 (CL 21). The Board also cautioned that use of the OCPI exception would not be appropriate “based merely on the need to serve additional population with increased water supplies, nor where the mitigation offered was frail in comparison to the effects on instream flows and closures.” Id. at 25 (CL 21).
¶63 The majority rejects the PCHB’s conclusion that the value of the mitigation plan should be factored into the determination of whether OCPI justifies granting the permit. Majority at 476. I disagree. I would hold that the mitigation plan is an important part of weighing the OCPI because the mitigation neutralizes any depletion of water flow. As a result, a substantial supply of water is made available to the public in return for a net ecological gain *495resulting from the mitigation plan. The whole point of the mitigation effort is to neutralize the detriment of a possible reduction in stream flow. It is unreasonable to ignore the effect of the mitigation plan. I would therefore affirm.
CONCLUSION
¶64 Yelm’s proposed withdrawal of groundwater and extensive mitigation plan is justified by overriding considerations of public interest. I would affirm the PCHB and uphold the Yelm permit.
f65 I dissent.
Stephens and Gordon McCloud, JJ., concur with Wiggins, J.
Motions for reconsideration denied March 3, 2016.